Citation Nr: 1821879	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to November 1, 2017, and greater than 30 percent from November 1, 2017, for cervical spine degenerative disc disease (cervical spine disability) (excluding the period of a temporary total evaluation from August 24, 2012 to October 1, 2012).

2.  Entitlement to a disability rating greater than 10 percent prior to January 23, 2015, and greater than 30 percent from January 23, 2015, for cervical radiculopathy of the left upper extremity associated with cervical spine disability.  

3.  Entitlement to a disability rating greater than 50 percent for combined cervicogenic tension and migraine headaches (headaches).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, to include on a temporary basis. 




REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1985 to January 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Veteran was granted a temporary total disability rating from August 24, 2012 to October 1, 2012 for convalescence after cervical spine surgery.  

In June 2013, the Board remanded the case to afford the Veteran a Board hearing, and in October 2014 and in April 2017, the Board remanded the case for further development.  The case is again before the Board for further appellate proceedings.  

In a December 2017 rating decision, the AOJ granted entitlement to service connection for right upper extremity radiculopathy and assigned an initial rating and effective date.  Notice of this determination was provided to the Veteran and his representative in December 2017.  To this date, the Veteran has not submitted a notice of disagreement against this determination.  For instance, though the Veteran provided arguments regarding the issues currently on appeal in a January 2018 Form 21-0958, he did not express disagreement against the December 2017 rating decision's determination regarding the effective date or disability rating for the right upper extremity radiculopathy.  Thus, this issue is not currently on appeal and is not before the Board at this time.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the December 2013 Board hearing presided over by the undersigned Veterans Law Judge.

For the reasons discussed in the April 2017 Board remand, the matter of entitlement to TDIU must still be considered in conjunction with the claim for increased compensation for a cervical spine disability currently on appeal.  


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's cervical spine disability is manifested by pain, stiffness, and forward flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis of the cervical spine, due to pain on motion, stiffness, and flare-ups; but,  unfavorable ankylosis, or incapacitating episodes having a duration of at least 4 weeks during the last 12 months, is not shown.  

2.  Prior to August 24, 2012, the Veteran's left upper extremity radiculopathy associated with the cervical spine disability was manifested by at worse moderate incomplete paralysis. 

3.  From August 24, 2012 to December 5, 2013, the Veteran's left upper extremity radiculopathy associated with the cervical spine disability was manifested by at worse mild incomplete paralysis.
4.  From December 5, 2013, the Veteran's left upper extremity radiculopathy associated with the cervical spine disability was manifested by at worse moderate incomplete paralysis.

5.  During the entire appeal period, the evidence shows that the headache disability is manifested by headache and migraine attacks with frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

6.  During the appeal period, the Veteran's service-connected disabilities are headaches, rated as 50 percent; left upper extremity radiculopathy, rated as at least 20 percent; cervical spine disability, rated as 30 percent; right upper extremity radiculopathy, rated as 20 percent from November 1, 2017; the combined evaluation for the Veteran's service-connected disabilities is at least 70 percent disabling for the entire appeal period.  

7.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, to include on a temporary basis.  


CONCLUSIONS OF LAW

1.  Prior to November 1, 2017, the criteria for an increased disability rating of 30 percent, but no higher, for the cervical spine disability have been met or more nearly approximated (excluding the period of a temporary total evaluation from August 24, 2012 to October 1, 2012).  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242, 5243 (2017).  

2.  From November 1, 2017, the criteria for a disability rating greater than 30 percent for the cervical spine disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242, 5243 (2017).  

3.  Prior to August 24, 2012, the criteria for an increased disability rating of 30 percent, but no higher, for the left upper extremity radiculopathy associated with the cervical spine disability, have been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.71a, 4.120, 4.124a, Diagnostic Code 8510, 8511, 8512, 8513 (2017).  

4.  From August 24, 2012 to December 5, 2013, the criteria for an increased disability rating of 20 percent, but not higher, for the left upper extremity radiculopathy associated with the cervical spine disability, have been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.71a, 4.120, 4.124a, Diagnostic Code 8510, 8511, 8512, 8513 (2017).  

5.  From December 5, 2013 to January 23, 2015, the criteria for an increased disability rating of 30 percent, but no higher, for the left upper extremity radiculopathy associated with the cervical spine disability, have been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.71a, 4.120, 4.124a, Diagnostic Code 8510, 8511, 8512, 8513 (2017).  

6.  From January 23, 2015, the criteria for a disability rating greater than 30 percent for the left upper extremity radiculopathy associated with the cervical spine disability,  have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.71a, 4.120, 4.124a, Diagnostic Code 8510, 8511, 8512, 8513 (2017).  

7.  During the entire appeal period, the criteria for entitlement to a disability rating greater than 50 percent for headaches have not been met or approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8100 (2017).  

8.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In April 2017, the Board remanded the case and directed the AOJ to contact the Veteran and request that he provide or identify any updated outstanding records pertinent to the claims, as well that he provide information regarding how many hours he works and how much he is paid, and the AOJ did so by letter in April 2017.  The AOJ obtained identified private treatment records.  The Board also directed the AOJ to obtain any records associated with a claim for VA vocational rehabilitation, as well as outstanding relevant VA treatment records, and the AOJ did so.  

The Board also directed the AOJ to afford the Veteran with VA examinations to determine the nature and severity of headaches, cervical spine disability, and left upper extremity neurological disability.  The AOJ afforded such VA examinations in November 2017, and the examiner provided most of the requested information.   Though the examiner did not provide passive range of motion testing results as directed by the Board, the Board notes that the issue of entitlement to an increased rating for the cervical spine disability during the entire appeal period turns on whether there is unfavorable ankylosis, as discussed below.  The November 2017 VA examiner provided enough detail as to whether there is unfavorable ankylosis, and there is no indication after this examination that there is unfavorable ankylosis.  The intent behind this remand directive, to provide enough detail for rating purposes, has been satisfied.  For these reasons, remand for a new VA cervical spine examination would not possibly provide new information to substantiate a higher rating for the cervical spine, and the Board concludes that remand of the issue is not necessary.  

The claims were readjudicated in a December 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran contends in a January 2018 statement that VA failed to obtain private treatment records from Caramont, as directed in the Board's prior remand.  However, as discussed above, VA requested and did obtain such outstanding private treatment records from this provider.  

The Board acknowledges that in the Veteran's VA cervical spine examinations performed during the appeal period, including the most recent November 2017 VA examination, the VA examiners each apparently did not consider lay evidence in the claims file in order to render an estimate as to the functional loss due to flare-ups, as prescribed under Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017.  However, in this case, the Veteran consistently reports that the functional impact of flare-ups, such as experiencing increased pain and stiffness at with activity.  The Board discusses the Veteran's reports of symptoms below, and the Board expressly considers the Veteran's reports of functional loss due to the Deluca factors in further detail, below.  There is no indication in the record or by the Veteran that flare-ups of pain during the appeal period results in such an additional loss of range of motion of the neck such that there is unfavorable ankylosis.  Thus, no new information regarding additional limitation of motion during flare-ups would possibly be obtained based on the Veteran's descriptions of his flare-ups.  For these reasons, it is not necessary to remand to obtain a new VA examination to request the examiner to provide an estimate as to the additional loss of range of motion during a flare-up, because such a remand would not possibly provide new information to indicate that the Veteran's flare-ups of symptoms results in an additional limitation of motion to warrant a higher rating during the appeal period, specifically to include information from the Veteran that indicates that there is unfavorable ankylosis during a flare-up.   

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist with regard to the issues addressed in this decision; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Cervical Spine Disability Evaluation

The Veteran's cervical spine disability is evaluated as 20 percent prior to November 1, 2017, and greater than 30 percent from November 1, 2017, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (excluding the period of a temporary total evaluation from August 24, 2012 to October 1, 2012).  The Veteran contends that these disability ratings do not accurately depict the severity of his cervical spine disability.  Application of this diagnostic code is proper, as it contemplates the Veteran's cervical spine disability and his symptoms and manifestations per the General Formula for Disease and Injuries of the Spine.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  Because the evidence shows objective limitation of motion of the cervical spine, the Veteran's degenerative changes of the cervical spine will be rated on the basis of limitation of motion under the General Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  The Board acknowledges the Veteran's essential contention that an increased rating is warranted on the basis of incapacitating episodes.  For instance, he reported, such as in a January 2018 Form 21-0958, that his private providers at Caramont wrote him out of work for best rest after each injection in his head and neck and shoulders.  In a June 2016 statement, the Veteran contended that he has incapacitating episodes and thus misses work 5 or 6 weeks in a year.  However, there is no medical evidence to confirm that he was prescribed best rest by a physician for this duration during a year.  The Board also acknowledges that the April 2015 VA examiner checked the box indicating that the Veteran had incapacitating episodes of a duration of at least 1 week but less than 2 weeks.  However, the remaining medical evidence of record, to include the remaining VA examinations, reflects that the Veteran has not had documented periods of bed rest of at least 4 weeks duration prescribed by a physician and treatment by a physician that was prescribed by a doctor in the last 12 months at any point during the relevant appeal period.  Thus, an increased rating based on incapacitating episodes is not warranted under DC 5243.  38 C.F.R. § 4.71a.  

Under the General Formula, a 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  Here, there is no lay contention or medical evidence to show an objective neurological abnormality associated with the cervical spine disability other than the below-discussed separately service-connected left upper extremity radiculopathy (or the separately service-connected right upper extremity radiculopathy which is not on appeal and is not before the Board at this time).  For instance, in the April 2015 VA examination, the VA examiner noted the Veteran's upper extremity radiculopathy, and found that the Veteran had no other neurological abnormalities associated with the cervical spine disability.  Accordingly, no separate rating is warranted for any objective neurological abnormality associated with the cervical spine disability.

Note (5): Unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).  

The Veteran is competent to report his neck symptoms, and the Board finds that these reports as to his symptoms are credible.  However, the identification of which symptoms may be attributed to the Veteran's cervical spine disability is a medical matter beyond the knowledge of a lay person.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his contentions that all of his reported symptoms (e.g., numbness of the legs) can be attributed to his service-connected cervical spine disability are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, these lay opinions by the Veteran have no probative value.  On the other hand, the medical evidence of record shows that it is possible to differentiate which symptoms and functional impairments may be attributable to his cervical spine disability, during the appeal period.  Therefore, below, the Board will consider only the symptoms shown by the competent medical evidence as being medically attributable to his cervical spine disability in rendering an evaluation for the same during the appeal period.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

During the entire appeal period, to include before and after his August 24, 2012 cervical spine surgery, the evidence shows that the Veteran's cervical spine disability is manifested by pain, stiffness, and forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the cervical spine, when considering the Veteran's flare-ups and stiffness.  See e.g., March 2010 VA examination (showing forward flexion 0-25 degrees, with pain on range of motion; more approximating a limitation of flexion of 15 degrees when considering flare-ups; examiner also noted neck and head position as stiff and fixed, but since range of motion started at 0, there is no indication that the neck was fixed in flexion or extension due to stiffness); February 2013 VA examination (showing forward flexion limited to 20 degrees when considering pain; more approximating a limitation of flexion of 10 degrees when considering flare-ups); April 2015 VA examination (showing forward flexion limited to 25 degrees when considering pain; more approximating a limitation of flexion of 15 degrees when considering flare-ups); November 2017 VA examination (showing forward flexion 0-10 degrees; noting that any ankylosis due to stiffness is favorable).  Based on this evidence, the criteria for a 30 percent rating for the entire appeal period under the General Formula have been met or more nearly approximated. 

A rating greater than 30 percent is not warranted, as there is no indication by the Veteran's lay statements or in the medical evidence of unfavorable ankylosis, in which the Veteran's entire cervical spine or the entire spine is fixed in flexion or extension, to include during flareups.  At all points during the appeal period, the Veteran either retains some range of motion in the neck, or, due to stiffness and pain, his neck is at worse fixed at 0 degrees, as discussed above.  The Board acknowledges that the Veteran reports flare-ups of pain during this period.  However, even when considering the reported additional functional losses due to flare-ups, and when considering the Deluca factors including stiffness, no unfavorable ankylosis is shown.  For instance, in an October 2009 VA treatment record, on examination, the Veteran's cervical spine had decreased range of movements, mild pain when turning to left and right.  In a February 2010 VA treatment record, on examination, the Veteran's cervical spine had decreased range of movements, mild pain when turning to left and right.  In a March 2010 Veteran statement, the Veteran reported that his condition has worsened over time, and that is very hard to turn his neck.  He reported that he gets very stiff, so that that he can't move his upper body.  However, based on his statements as a whole here, it is very difficult for him to move his neck, but not impossible, as he can still move his neck.  In a March 2010 VA examination, the Veteran is noted as having decreased motion and stiffness, spasms, pain.  In November 2010 VA treatment record, the Veteran reported neck pain. On examination, there was decreased but fair range of movements.  In a January 2013 VA primary care telephone note, the Veteran reported that he has not had significant change in his pain since surgery like he thought he would.  He reported that his pain increases while at work.  He reported that he delivers mail and is turning his head and neck often.  In the February 2013 VA examination, the Veteran is noted as complaining of burning neck pain, pinching pain, and that his pain is aggravated by turning his head side to side and on flexion.  He reported flare-ups of pain that occur with sudden head or neck movements.  In the November 2017 VA examination, the Veteran reported flare-ups of pain when he has to twist his neck to see an oncoming car, and his range of motion is further reduced and he has severe pain during a flare-up.  

The Veteran contends, such as in a January 2018 Form 21-0958, that his cervical spine disability should be rated at 50 percent due to his reported stiffness from surgery.  However, as discussed above, a rating greater than 30 percent is warranted for unfavorable ankylosis of the entire cervical spine, and there is no evidence during the appeal period that the Veteran's neck is fixated in flexion or extension, even when considering the Deluca factors.  None of the above VA examiners noted unfavorable ankylosis.  For these reasons, the criteria for a disability rating greater than 30 percent have not been met or more nearly approximated.  An increased rating of 30 percent prior to November 1, 2017 is granted, and a rating greater than 30 percent from November 1, 2017 is denied.  

The Board has also considered whether a separate compensable rating for the Veteran's neck scar due to his neck surgery is warranted.  Under 38 C.F.R. § 4.118, to warrant a compensable rating, the scarring must be at least six square inches (39 sq. cm) for deep and nonlinear scar, 144 square inches (929 sq. cm) for nonlinear superficial scar, unstable, or painful.  See 38 C.F.R. § 4.118, DC 7801-7805.  Here, the evidence, to include the November 2017 and February 2013 VA examinations show that the Veteran's scar is not painful or unstable, and that the area is not greater than 6 square inches.  Thus, a separate rating for neck scar is not warranted.   

Left Upper Extremity Radiculopathy Evaluation

The Veteran's left upper extremity radiculopathy is evaluated as 10 percent prior to January 23, 2015, and 30 percent from January 23, 2015, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8613 (for neuritis of all radicular groups).  It was previously rated under DC 8510 (for incomplete paralysis of the upper radicular groups).  The Veteran contends that these ratings do not accurately reflect the severity of his disability. For rating purposes, the Board notes that the Veteran is right hand dominant.  See September 2009 VA neurological examination.   

In rating the Veteran's left upper extremity radiculopathy under the codes pertaining to the minor hand's upper radicular, middle radicular, lower radicular groups, or all radicular groups, mild incomplete paralysis is rated as 20 percent and moderate incomplete paralysis is rated as 30 percent under each respective code.  See 38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 8513.  On the other hand, for DCs 8510, 8511, and 8512, severe incomplete paralysis is rated as 40 percent under each of these applicable codes.  Under DC 8513, severe incomplete paralysis is rated as 60 percent.  The Board will avoid assigning separate evaluations for the same neurological symptoms and manifestations under different radicular group diagnoses, and the Board will evaluate the Veteran's same symptoms and manifestations under whichever applicable diagnostic code allows for the highest possible rating for such right upper extremity neurological symptoms and manifestations.  See 38 C.F.R. § 4.14.  

There is no competent and probative evidence in the file of complete paralysis of any radicular group associated with the cervical spine disability, and therefore increased ratings based on complete paralysis are not warranted.  

The terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Veteran contends, such as in a January 2018 Form 21-0958, that his upper extremity radiculopathy should be rated at 50 percent "because of frequent migraines."  The Board notes that the Veteran has been granted a 50 percent rating for migraines, as discussed below.  The Board shall not evaluate the Veteran's headache manifestations under a different  diagnosis.  38 C.F.R. § 4.14. 

A neurological condition is ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

The Veteran is competent to report his neurological symptoms in his left upper extremity, and the Board finds those reports of symptoms are credible.  He reported neurological symptoms in his left upper extremity during the entire appeal period, both before and after his August 2012 cervical spine surgery.  

During the period prior to the Veteran's August 24, 2012 cervical spine surgery, the evidence shows that the Veteran's left upper extremity radiculopathy was manifested by pain, paresthesias, and numbness that resulted in at worse moderate impairment due to incomplete paralysis of the radicular group or groups.  For instance, prior to the appeal period, in an October 2008 statement, the Veteran reported that his left arm and hand has problems, with a lot of tingling shooting up in the arm.  He reported that he has numbness in his fingers with a weak grip that makes it hard to keep anything in his left hand.  In a September 2009 VA neurological examination, the Veteran reported that he has left arm numbness and tingling.  He stated that the he has left hand weakness as well.  He stated that his symptoms are made worse by holding a phone, typing, and doing activities that involve vibration such as mowing the lawn.  He reported that he is made better with medication.  He reported difficulty with fine motor skills such as buttoning and holding onto a towel to dry himself.  He reported that he works as a supervisor at the post office and has difficulty with typing and computer use.  On physical examination during the September 2009 VA examination, the objective findings included normal left upper extremity strength with the exception of his "intrinsic muscles," which were noted as a grade 5-.  The examiner noted that sensation is also diminished but present to light touch over fingers 4 and 5.  The examiner also noted that the rapid alternating movements are slightly slower on the left when compared to the right.  There was no hand muscle atrophy.  The examiner also noted that 2007 nerve conduction study with needle examination showed slight irritation at the left C6 nerve root.  

On VA examination in January 2010, the Veteran reported tingling and numbness in his fingers "off and on."  He reported that the tingling and numbness in his fingers have gotten worse over time, and that the pain is now constant.  On physical examination, the Veteran is noted as having 4/5 strength in the left upper extremity on handgrip, wrist, elbow, and shoulder levels.  Reflexes were normal.  The examiner diagnosed the Veteran with left upper extremity muscle weakness, mild.  In the March 2010 VA examination, there was slight decrease in sensation on the thumb and second and third fingers of the left.  In a November 2010 notice of disagreement, the Veteran stated that he feels weak in his hands, tingling and numbness in his arms and hands, which causes him sometimes not to be able to complete a day of work.  He said it is hard for him because he uses the computer much of the day, and his hands and arms begin to ache after typing and working on his computer all day, as well as doing chores at home.  He says drops things out of his hands, but he did not express how frequently he drops things from his left hand.  In a February 2012 VA neurosurgery consult, the Veteran reported pain, weakness, and numbness in his left arm.  Examination showed normal muscle strength, except 4+/5 at left triceps with left wrist extension strength of 4+/5 as well.  Sense was also decreased at the left C6 nerve root.

Given the above lay statements regarding the severity of his symptoms and showing difficulty with motor functions like gripping and difficulty with fine motor skills, in conjunction with the above objective evidence showing only slight muscle weakness and slight sensory disturbance, the Board finds that the evidence shows at worse moderate impairment due to incomplete paralysis.  Because the above objective evidence shows only slight relative impairment in motor function, trophic changes, or sensory disturbances,  and because the Veteran is not shown as being prevented or very limited from activities that require holding things, buttoning, and typing, despite his motor impairment, the Board finds that criteria for severe impairment due to incomplete paralysis have not been met or more nearly approximated during this period.  An increased rating of 30 percent, but no higher, is warranted prior to August 24, 2012 under any of the applicable diagnostic codes. 

During the period from the Veteran's August 24, 2012 cervical spine surgery to December 5, 2013 (excluding the period of temporary total evaluation), the evidence shows that the Veteran's left upper extremity radiculopathy significantly improved due to the surgery and was manifested by worse mild impairment due to incomplete paralysis of the radicular group or groups.  For instance, in a September 2012 VA primary care note, it is noted that the Veteran has grip strength of 5/5.  In a September 2012 VA neurosurgery note, it is noted that the Veteran was following up after surgery, and that his radiating upper extremity pain has been improved significantly.  He had no other complaints.  On examination, it is noted that he has 4+/5 strength in the left tricep, otherwise 5/5 strength.  Sensation was intact to the left.  In an April 2013 VA RMS consult, strength was 4/5 on the left upper extremity.  In a February 2013 VA examination, he reported that his radiculopathy improved after his August 24, 2012 neck surgery.  The examiner noted that there was decreased sensory at C6 on the left.  It is noted that his paresthesias is mild in the left upper extremity and the numbness is mild.  In an August 2013 VA primary care note, on physical examination, it is noted that the Veteran has left hand sensory deficit, but there was no motor deficit.  The grip was 4/5 strength. 

Based on the above discussed evidence, the Veteran's subjective and objective functional impairment of the left upper extremity improved as compared to the period prior to August 24, 2012, but his symptoms of numbness, tingling, and weakness did not fully resolve.  Accordingly, the Board finds that the evidence shows at worse mild impairment.  As discussed above, under any of the applicable radicular group diagnostic codes, mild incomplete paralysis is rated as 20 percent.  Therefore, an increased rating of 20 percent, but no higher, is warranted during this period from August 24, 2012 to December 5, 2013 under any of the applicable diagnostic codes. 

Then, during the period from December 5, 2013, the evidence shows that the Veteran's left upper extremity radiculopathy is manifested by pain, paresthesias, and numbness that results in at worse moderate impairment due to incomplete paralysis of the radicular group or groups.  In his December 2013 Board hearing, the Veteran reported that that his left hand is "very weak" and that it's hard to hold the mail with his left hand.  He reported that his left upper extremity aches, then tingling and numbness comes, and he will drop mail if he doesn't grab it.  He reported that the tingling and numbness has gotten worse since the surgery.  
In a March 2015 Caramont Regional private treatment record, the Veteran reported left arm slightly weaker than the right on the biceps and hand grip on the left.  He reported that he has been trying to hide his weakness, but it is keeping him from opening jars as well as before or lifting things as easily with his hand.  Objectively, strength was 5/5 on the left.  In a February 2016 VA primary care note, on examination, the left hand grip was 4/5, but there was no sensory deficit.  It is also noted that there is ongoing subjective numbness with chronic pain, with decreased grip of 4.5/5.  In an April 2015 VA examination, muscle strength was 3/5 at the elbow, and 4/5 at the wrist, normal at the fingers. There was decreased sensation at the C8 in the hand and fingers of the left.  There was moderate pain and paresthesias and numbness with moderate involvement of the left upper extremity noted by the examiner.  In a May 2016 VA examination, the Veteran was noted as having severe pain in the left upper extremity, with severe paresthesias and numbness, subjectively.  However, objectively, he has 4/5 strength in the left, including on griping and elbow flexion.   The examiner found that there was moderate incomplete paralysis of the upper radicular group, and the examiner noted that she considered a 2015 left upper extremity EMG.  On VA examination in November 2017, strength was normal, and senses were decreased.  There was moderate paresthesias and mild numbness.  The Veteran noted that he is still able to drive, and therefore grip the steering wheel, for up to 60 minutes, but then must rest for 10 minutes.  

Based on the above discussed evidence, the Veteran's subjective symptoms and subjective functional impairment, as well as the objective functions, of the left upper extremity worsened as compared to the period from August 24 2012 to December 5, 2013.  Given the above lay statements regarding the severity of his symptoms and showing difficulty with motor functions like gripping and lifting, in conjunction with the above objective evidence showing slight to moderate muscle weakness, pain, tingling, and numbness, the Board finds that the evidence shows at worse moderate impairment due to incomplete paralysis.  Because the above objective evidence shows slight to moderate impairment in motor function, trophic changes, or sensory disturbances,  and because the Veteran is not shown as having objectively severe strength impairment (e.g., 2/5 or 1/5 on testing), the Board finds that criteria for severe impairment due to incomplete paralysis have not been met or more nearly approximated during this period.  A rating greater than 30 percent is therefore not warranted under any of the applicable codes during this period.  An increased rating of 30 percent from December 5, 2013 to January 23, 2015 is granted, a rating greater than 30 percent from January 23, 2015 is denied. 

The Board acknowledges that in a June 2016 VA opinion, the VA examiner stated that as compared to 2009, the Veteran's radiculopathy causes him to be unable to grasp and hold objects, and that the nerve group affected is the upper radicular group and that it has moderate to severe impairment.  However, given that this opinion is inconsistent with the May 2016 examination and the Veteran's own statements showing that he retains some ability to grip and hold objects, and given the objective evidence of slight to moderate impairment on sensory and strength testing, the Board finds that this opinion indicating complete inability to grasp and hold objects and the finding of upwards of severe impairment of the nerve root is not supported by any clinical or lay evidence and therefore has no probative value and therefore does not show that there is severe impairment due to incomplete paralysis.  

Headaches Evaluation

The Veteran's service-connected headaches are currently rated as 50 percent disabling for the entire appeal period by analogy under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8199-8100.  Because DC 8100 (which pertains to migraines) contemplates the Veteran's symptoms of headaches and a closely analogous headache diagnosis, the Board finds that the Veteran is properly evaluated under DC 8100.  The Veteran contends, such as in a January 2018 Form 21-0958, that he should be 100 percent rated for headaches.  

Under DC 8100, a 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent rating is the maximum rating provided under DC 8100.  38 C.F.R. § 4.124a.   Governing case law and regulations have not defined "prostrating."  For reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d. ed. 2012).  Also, the Board notes that "migraine" is commonly associated with irritability, nausea, vomiting, constipation or diarrhea, and often with photophobia.  Also, attacks are preceded by constriction of the cranial arteries, often with resultant prodromal sensory (especially ocular) symptoms.  Id. at 1166.  

During the entire appeal period, the evidence, to include VA treatment records, shows that the Veteran's headache disability is manifested by headache and migraine attacks with frequent completely prostrating and prolonged characteristic attacks productive of severe economic inadaptability.  The Veteran has been granted the maximum evaluation of 50 percent under DC 8100.  Therefore, an increased rating is not warranted for headaches.  The Board has considered the applicability of other diagnostic codes and finds that no other codes are applicable in this claim.    

For each of the above discussed increased compensation claims, the Board has considered the applicability of other diagnostic codes and finds that no other codes are applicable in this case.  Further, at no point during the applicable rating period have the criteria for ratings greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that rating greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107(b).    

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

During the appeal period, the Veteran's service-connected disabilities are headaches, rated as 50 percent; left upper extremity radiculopathy, rated as at least 20 percent; cervical spine disability, rated as 30 percent; right upper extremity radiculopathy, rated as 20 percent from November 1, 2017.  The combined evaluation for the Veteran's service-connected disabilities is at least 70 percent disabling for the entire appeal period.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

The Veteran essentially contends that a TDIU is warranted due to the impact his headaches, cervical spine disability, and left upper extremity radiculopathy has on his ability to work.  For instance, the Veteran has reported recurrently that his private doctor from Caramont has written letters to his work about limiting the use of his neck while working on his job, and that his doctor states that the Veteran should limit his range of motion due to his neck disability.   Also, as discussed below, the Veteran contends that a TDIU is warranted for his having to take leave from work due to these service-connected disabilities prior to a September 27, 2014 work injury, and that after his September 27, 2014 work injury, a TDIU is warranted for his decrease in salary, unpaid leave, and part time work due to a combinations of his service-connected and nonservice-connected disabilities.  

The Veteran is competent to report his symptoms and work history, and the Board finds that these reports are credible.  

In a September 2009 VA neurological examination, the Veteran reported that he works as a supervisor at the post office and has difficulty with typing and computer use due to his left upper extremity radiculopathy.  

In a January 2010 statement, the Veteran reported that due to his headaches and neck pain, he is not very helpful at work, and his is losing time at work.  A January 2010 statement from a supervisor confirmed that the Veteran misses 2-4 days of work a week due to his headaches and neck pain. 

In a January 2010 VA examination, the Veteran reported that he is a letter carrier/ supervisor with the Postal service.  He reported that he is prevented from lifting anything on his shoulder or lifting heavy boxes below shoulder level, at work.  

In a March 2010 VA examination, the Veteran reported that he cannot carry a letter bag and must perform other duties.  

In a November 2010 notice of disagreement, the Veteran reported that because his job allows him to be a salary employee, he therefore gets a regular full time pay check.  

In a November 2010 statement, the Veteran stated that he feels weak in his hands, tingling and numbness in his arms and hands, which causes him sometimes not to be able to complete a day of work.  He said it is hard for him because he uses the computer much of the day, and his hands and arms begin to ach after typing and working on his computer all day, as well as doing chores at home.  

In a January 2013 VA primary care telephone note, the Veteran reported that his neck pain increases while at work.  He reported that he delivers mail and is turning his head/ neck often.  

In a March 2013 private Physical Work Performance Evaluation Summary, it is noted that the Veteran is only capable of light physical work. 

A May 2013 VA primary care telephone note shows that the Veteran reported that he wants a note documenting that he cannot work longer than 8 hours shifts.  He is scheduled for 12 hours days presently.  He reported that he becomes tired after 5 hours, and this cause him to lose his balance.  There is no indication that his service-connected disabilities cause him to be unable to complete an 8 hour day. May 2013 letter from a VA physician stated that the Veteran is no longer able to work longer than 8 hours a day.

In his December 2013 Board hearing, the Veteran reported that that his left hand is "very weak" and that it's hard to hold the mail with his left hand.  He reported that his left upper extremity aches, then tingling and numbness comes, and he will drop mail if he doesn't grab it.  

The Veteran submitted a formal claim for TDIU, a March 2015 VA form 21-8940, stating that he last worked full-time on September 27, 2014, and that he became too disabled to work on September 28, 2014.  He also reported 2 years of college.  A January 2015 letter to the Veteran from the US Dept. of Labor, office of workers' comp programs shows that the Veteran had a traumatic injury on September 27, 2014, diagnosed as lumbar back sprain and neck sprain.  

Then, in a November 2014 VA Form 21-4192 from the USPS, it is noted that the Veteran has lost 3 months out of the last 12 months due to disability.  It is noted that he was employed with the USPS from April 2000 to September 2014, and he is a letter carrier and supervisor.  He is supposed to work 40 hours a week, and the amount he earned in the last 12 months was $74,000.  It is noted that the Veteran last worked on September 27, 2014, and as of December 29, 2014, the Veteran is back to work on three hours a day.  He receives sick and annual leave, which he was given from October 10, 2014 until November 11, 2014, at an amount of gross monthly benefit of $5114.00.  The Veteran has submitted multiple statements and paystubs showing his taking unpaid leave starting in 2015.  In a June 2015 statement, he reported that he loses a lot of time from work due to his headaches.  He said that he is full time letter carrier, and his current salary is 58,000 yearly.  He will only make 37,500 this year.  In a May 2017 statement, the Veteran stated that worked full time 12 out of the 17 years he worked with USPS, but then in 2015 he worked as less as 3 hours a day.  He reported that he has to use leave without pay or paid leave due to his disabilities.  He reported that his current pay is $59,666 per year, but that he does not come close to making that amount because he is not able to work 8 hours a day for 5 days.  He stated in a June 2016 statement that his paycheck decreased in 2015 due to his disabilities.    

In a private treatment record dated September 2014, from Caramont Health, the Veteran is noted as having both lumbar sprain and cervical sprain.  In note dated October 6, 2014, from Caramont Health to the USPS, it is noted that the Veteran is following up for recheck of a lumbar and cervical strain.  He reported that his back pain is painful with sitting, and that he has a history of back injury dating back to 2005.  His range of motion of the back limited and it is noted that the plan is to have the Veteran return to work.  

In a November 2014 private physical therapy note, it is noted that prior to his lumbar sprain and neck sprain, he was on full time/ full duty.  He is now currently unable to work.  He reported that he has to be able to lift 70 lbs. floor to waist, sit constantly, and climb stairs, which he is now unable to do.  

A February 2015 private physical therapy notes states that the Veteran is status 4 months after work accident resulting in lumbar strain.  He is currently working part time / light duty.   It is noted that the Veteran demonstrates an ability to lift 17 lbs. with difficulty.  He reported that his job requires that he be able to lift 30-40 lb. frequently and occasionally 70 lbs.  It is noted that the has severely decreased lumbar range of motion and stiffness in the thoracic region, and that he would benefit from skilled physical therapy to address impairments and improve functional mobility so that he can return to work full time.

In a March 2015 private physical therapy note, it is noted that the Veteran has impaired bending and stooping due to his low back injury.  He also reported pain into his left upper extremity and stiff neck.  He reported that he fell off the back of a delivery truck on September 27, 2014, and on exam that day, he had limited range of motion of the lumbar spine.  He was limited to part time and light duty due to these issues. 

In an April 2015 Advanced Spine Care treatment record, it is noted that his medications have allowed him to be able to work and maintain a higher level of activity.  

In an April 2015 VA examination, it is noted that the Veteran has stiff neck and pain in the neck, as well as back brace to help support the back. He reported flareups 30-40 minutes after working, after twisting and stepping in and out of mail truck when carrying mail. He reported that 2-4 days after working the pain starts and he has to take off of work. He reported that his pain is severe with twisting, bending, lifting and carrying mail bag.  He reported that he cannot carry out the rest of the week and has to take days with use of leave.  

In a November 2017 VA examination, the Veteran reported that he has tension headaches every morning and migraines come weekly lasting up to 2 days, and that he cannot go to work on migraine headache days.  Veteran reported to the VA examiner that he has missed 1 to 2 days each week due to neck and headaches.  He reported that he was a full time USPS employee in 2015 but was placed on limited duty in 2015 due to a workplace injury of the low back so since 2015, his work schedule is 5 hours Monday-Friday.  He reported that prior to this injury, which occurred in 2014, the Veteran worked at USPS for 15 years full time 8 hour days.  Then in 2014, he injured his low back at work and was placed on limited of 3 hours daily for 9 months. After completion of the 9 months he was re-evaluated and placed on his current 5 hour shift.  The Veteran reported that the neck disability was considered aggravated by his work place low back injury and the 5 hour shift was given for his cumulative disabilities of neck, headaches and low back.

The November 2017 VA examiner opined that the migraine and tension headaches impact Veteran's ability to perform tasks in a work-like setting, in that he can walk, stand, drive for up to 60 minutes but then must rest for 10 minutes.   The Veteran reported that he has been able to work in this limited capacity for the past 2 years but admits that after about 4 hours he begins to develop symptoms of headache and severe neck pain.  Veteran reported that he is a letter carrier, lifting up to 70 pounds, turning his head constantly, standing, walking, all of which aggravate his neck and headaches.    He now goes to get express mail. He drives (30 minutes drive one-way) to one location and collects all the express mail, then returns to his home office.   The express mail is sorted by a different person and then the Veteran is given seven express letters to deliver, with a maximum drive time of 15 minutes one way.  He is medically required to rest for 10 minutes after every 45 to 60 minutes of work (which includes driving).  

The Board also notes that the evidence shows that nonservice-connected psychiatric disability as well as nonservice-connected left shoulder disability impacts his ability to work during the appeal period.  For instance, in a March 2017 VA mental health note shows a history of anger and depression, the Veteran reported interpersonal issues with a coworker, and that the Veteran has been moved to a more secluded area.  A February 2017 VA mental health notes shows that the Veteran has asked for work accommodations due to this coworker's interaction.  Also, in private physical therapy notes, such as those dating in April 2011, shows that due to a nonservice-connected left shoulder disability, he has difficulty lifting his arm.  

Here, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing and following gainful occupation in which he has work experience, at any point during the appeal period.  First, significantly, prior to his September 27, 2014 work injury, the Veteran himself reported receiving a full time salary, which was well above the U.S. Census Bureau's poverty rate, despite his having to take leave and time off work due to his service-connected disaiblities.  Then, as shown by the above evidence and as stated by the Veteran himself, during the period after his September 27, 2014 work injury, the Veteran was working part time or at reduced hours and taking unpaid leave, and therefore receiving a significantly reduced paycheck, due to a combination of his service-connected disabilities and his nonservice-connected thoracolumbar back disability.  

The Board acknowledges that the Veteran's service-connected disabilities, specifically to include his neck and headache disabilities, impact the Veteran's ability to work and result in his taking leave, both before and after his September 27, 2014 work injury.  However, the assigned evaluations for each of these disabilities are intended to reflect such occupational impairment.  See 38 C.F.R. §§ 4.10, 4.124a, DC 8100 (expressly contemplating severe economic inadaptability resulting from headaches).  

In light of the above evidence, because the Veteran's level of education is some college, and given that his previous work experience includes supervising at the USPS and sedentary computer work, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from securing and maintaining an occupation in which he has work experience, to include on a temporary basis, at any point during the appeal period, and that he has not been rendered unable to perform the tasks required for a supervisory position, using a computer all day, or a job with limited driving, at any point during the appeal period due to his service-connected disabilities alone.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, and entitlement to a TDIU is not warranted. 

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claims for increased compensation that are addressed above.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to November 1, 2017, entitlement to an increased disability rating of 30 percent, but no higher, for the cervical spine disability is granted, subject to the law and regulations governing the payment of VA compensation benefits. 

From November 1, 2017, entitlement to a disability rating greater than 30 percent for the cervical spine disability is denied. 

Prior to August 24, 2012, entitlement to an increased disability rating of 30 percent, but no higher, for the left upper extremity radiculopathy associated with the cervical spine disability is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From August 24, 2012 to December 5, 2013, entitlement to an increased disability rating of 20 percent, but no higher, for the left upper extremity radiculopathy associated with the cervical spine disability, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From December 5, 2013 to January 23, 2015, entitlement to an increased disability rating of 30 percent, but no higher, for the left upper extremity radiculopathy associated with the cervical spine disability is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From January 23, 2015, entitlement to a disability rating greater than 30 percent for the left upper extremity radiculopathy associated with the cervical spine disability is denied. 

During the entire appeal period, entitlement to a disability rating greater than 50 percent for headaches is denied. 

Entitlement to a TDIU is denied.   




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


